DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Amendment
The Amendment filed 02/26/2021 has been entered. Claims 9-10 were cancelled. Claims 1-8, 11-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections.  

Response to Arguments
Applicant's arguments, filed 02/26/2021, regarding 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
In applicant remarks, applicant asserts the cited prior art Kammer (U.S. Pre-Grant Publication No. 2016/0222944) does not teach (1) determining, via the controller, an angle of attack to prevent the stall or the zero lift of the at least one of the plurality of rotor blades from occurring as a function of the wind direction and a tip speed ratio and (2) without shutting down the wind turbine, modulating the angle of attack of the at least one of the plurality of rotor blades by pitching the at least one of the plurality of rotor blades and reducing a rotor speed of the wind turbine to prevent the stall or the zero lift from occurring on the at least one of the plurality of rotor blades during operation of the wind turbine.
The examiner respectfully disagrees. 
Kammer teaches using the wind speed to determine the effective wind speed (paragraph [0021]). Kammer also teaches using the tip speed ratio and the wind speed to determine the minimum rotor stall margin (claim 2, paragraph [0026]). Therefore, Kammer does teach the claimed process of determining, via the controller, an angle of attack to prevent the stall or the zero lift of the at least one of the plurality of rotor blades from occurring as a function of the wind direction and a tip speed ratio.
Regarding claimed limitation “without shutting down the wind turbine”, Kammer’s process of adjusting blade pitch to maintain the predetermined stall margin, illustrated in figure 4, does not require a shutting down of the wind turbine. Therefore, Kammer’s process of adjusting blade pitch to maintain the predetermined stall margin is done without shutting down the wind turbine. Also figure 4 of Kammer teaches step 409 adjusting blade pitch of one or more rotor blades in response to the current stall margin to maintain a collective blade pitch angle greater than equal to the collective blade pitch necessary to maintain the predetermined minimum rotor stall margin. Such decrease in the angle of attack will cause a decrease in the lift and thereby reducing the wind turbine speed. 
Therefore, Kammer does teach all the limitations pointed out in the applicant’s remarks. It is noted that because of the amendment filed on 02/26/2021, deleting the limitation regarding the collective angle of attack, the 35 U.S.C. 103 rejections for claims 1-8 and 12-19 have been changed to 35 U.S.C. 102 rejections as Kammer alone anticipates the current claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammer (U.S. Pre-Grant Publication No. 2013/0259682).

As per claim 1, Kammer (U.S. Pre-Grant Publication No. 2013/0259682) discloses a method for protecting a wind turbine having a plurality of rotor blades from an extreme change in wind direction, the method comprising: receiving, via the controller, at least one of a wind direction or a wind speed at the wind turbine (step 405 estimating wind speed based on scanned sensor information; figure 4); when a change in the wind direction or the wind speed exceeds a predetermined threshold (if necessary, the control system adjusts the blade pitch in response to the minimum collective blade pitch angle determined in step 407 calculated based on the wind speed, i.e., the wind speed exceeds a threshold for minimum stall margin; paragraphs [0028]-[0030]), determining, via the controller, a margin of at least one of the plurality of rotor blades to stall or zero lift at a blade span location of the plurality of rotor blades (calculating stall margin based on current pitch angle, i.e., the angle of attack, and the collective blade pitch angle that would cause the turbine to reach the stall; paragraphs [0004], [0029]); determining, via the controller, an angle of attack to prevent the stall or the zero lift of the at least one of the plurality of rotor blades from occurring as a function of the wind direction and a tip speed ratio (calculation of the minimum blade angle (an angle of attack to prevent stall or zero lift) requires knowledge of the tip-speed ratio and the wind speed; the wind direction provides input for determination of effective wind speed; paragraphs [0021], [0026], claim 2); and, without shutting down the wind turbine (process flow 400 does not have a shutting down process; figure 4), modulating the angle of attack of the at least one of the plurality of rotor blades by pitching the at least one of the plurality of rotor blades and reducing a rotor speed of the wind turbine to prevent the stall or zero lift from occurring on the at least one of the plurality of rotor blades during operation of the wind turbine (step 409 adjusting blade pitch of one or more rotor blades in response to the current stall margin to maintain a collective blade pitch angle greater than equal to the collective blade pitch necessary to maintain the predetermined minimum rotor stall margin, i.e., the decrease in the angle of attack causing decrease in the lift and thereby reducing the wind turbine speed; figure 4). It is specifically noted that Kammer refers the pitch as the angle of attack (see paragraph [0004]).

As per claim 2, Kammer discloses the method of claim 1. Kammer further discloses determining the angle of attack as a function of one or more of the following: a wind speed at the wind turbine, a rotor speed of the wind turbine, a pitch angle of one or more of the plurality of rotor blades, a structure twist of the plurality of rotor blades, or a rotor azimuth (the pitch measured is the angle of attack; paragraphs [0004], [0027], [0029]).

As per claim 3, Kammer discloses the method of claim 1. Kammer further discloses determining the margin of at least one of the plurality of rotor blades to stall or zero lift at the blade span location of the plurality of rotor blades as a function of one or more aerodynamic airfoil properties of the plurality of rotor blades (calculating stall margin by current blade pitch, i.e., an aerodynamic property of the airfoil; paragraph [0029]).

(calculating stall margin according to modeled aerodynamic performance of the rotor blades, i.e., a derivative of the thrust coefficient and power coefficient as the aerodynamic performance affects the thrust and the power generated by the wind turbine; paragraph [0029]).

As per claim 5, Kammer discloses the method of claim 2. Kammer further discloses determining the margin of at least one of the plurality of rotor blades to stall or zero lift at the blade span location of the plurality of rotor blades using at least one of one or more look-up tables or computer simulation (using modeled aerodynamic performance (computer simulation) to calculate stall margin; paragraph [0029]).

As per claim 6, Kammer discloses the method of claim 2. Kammer further discloses monitoring the wind speed and/or the wind direction via one or more sensors that are communicatively coupled to the controller (anemometry providing wind speed using wind speed sensor; paragraphs [0021], [0022]).

As per claim 7, Kammer discloses the method of claim 6. Kammer further discloses wherein the one or more sensors comprise at least one of a wind vane, one or more anemometers, or a Light Detection and Ranging (LIDAR) sensor (anemometry based on wind vane 128; paragraph [0021]).

(pitching blade angles; paragraph [0030]).

As per claim 12, Kammer discloses a system for protecting a wind turbine having a plurality of rotor blades from an extreme change in wind direction, the system comprising: one or more sensors configured to monitor at least one of wind direction or wind speed at the wind turbine (anemometry based on wind vane used to measure instantaneous wind direction and wind speed; paragraph [0021]); a controller communicatively coupled to the one or more sensors (300; figure 3), the controller comprising one or more processors (304)configured to perform one or more operations, the one or more operations comprising: receiving the wind direction and/or the wind speed (step 405 estimating wind speed based on scanned sensor information; figure 4); determining an angle of attack or a change in the angle of attack of the plurality of rotor blades (measuring pitch angle, i.e., an angle of attack; paragraphs [0004], [0024]); when a change in the wind direction or the wind speed exceeds a predetermined threshold (if necessary, the control system adjusts the blade pitch in response to the minimum collective blade pitch angle determined in step 407 calculated based on the wind speed, i.e., the wind speed exceeds a threshold for minimum stall margin; paragraphs [0028]-[0030]), determining a margin of at least one of the plurality of rotor blades to stall or zero lift at a blade span location of the plurality of rotor blades (calculating stall margin based on current pitch angle, i.e., the angle of attack, and the collective blade pitch angle that would cause the turbine to reach the stall; paragraphs [0004], [0029]); determining, via the controller, an angle of attack to prevent the stall or the zero lift of the at least one of the plurality of rotor blades from occurring as a function of the wind direction and a tip speed ratio (calculation of the minimum blade angle (an angle of attack to prevent stall or zero lift) requires knowledge of the tip-speed ratio and the wind speed; the wind direction provides input for determination of effective wind speed; paragraphs [0021], [0026], claim 2); and, without shutting down the wind turbine (process flow 400 does not have a shutting down process; figure 4), modulating the collective angle of attack between the plurality of rotor blades and reducing a rotor speed of the wind turbine when the margin to stall and/or zero lift is below predetermined value to reduce loads and avoid stall and/or negative lift on the plurality of rotor blades during operation of the wind turbine (step 409 adjusting blade pitch of one or more rotor blades in response to the current stall margin to maintain a collective blade pitch angle greater than equal to the collective blade pitch necessary to maintain the predetermined minimum rotor stall margin, i.e., the decrease in the angle of attack causing decrease in the lift and thereby reducing the wind turbine speed; figure 4). It is specifically noted that Kammer refers the pitch as the angle of attack (see paragraph [0004]).

As per claim 13, Kammer discloses the system of claim 12. Kammer further discloses wherein determining the angle of attack or further comprises determining the angle of attack as a function of one or more of the following: a wind speed at the wind turbine, the rotor speed of the wind turbine, a pitch angle of the one or more of the plurality of rotor blades, a structure twist of one or more of the plurality of rotor blades, or a rotor azimuth (the pitch measured is the angle of attack; paragraphs [0004], [0027], [0029]).

As per claim 14, Kammer discloses the system of claim 13. Kammer further discloses wherein the one or more operations further comprise determining the margin of at least one of the plurality of rotor blades to stall or zero lift at the blade span location of the plurality of rotor blades as a function of one or more aerodynamic airfoil properties of the plurality of rotor blades (calculating stall margin by current blade pitch, i.e., an aerodynamic property of the airfoil; paragraph [0029]).

As per claim 15, Kammer discloses the system of claim 13. Kammer further discloses wherein the one or more operations further comprise determining the margin of at least one of the plurality of rotor blades to stall or zero lift at the blade span location of the plurality of rotor blades as a function of changes in direction of one or more thrust coefficients or power coefficients and/or derivatives thereof (calculating stall margin according to modeled aerodynamic performance of the rotor blades, i.e., a derivative of the thrust coefficient and power coefficient as the aerodynamic performance affects the thrust and the power generated by the wind turbine; paragraph [0029]).

As per claim 16, Kammer discloses the system of claim 13. Kammer further discloses wherein the one or more operations further comprise determining the margin of at least one of the plurality of rotor blades to stall or zero lift at the blade span location of the plurality of rotor blades using at least one of one or more look-up tables or computer simulation (using modeled aerodynamic performance (computer simulation) to calculate stall margin; paragraph [0029]).

As per claim 17, Kammer discloses the system of claim 13. Kammer further discloses Kammer further discloses wherein the one or more operations further comprise monitoring the wind speed and/or the wind direction via one or more sensors that are communicatively coupled to the controller (anemometry providing wind speed using wind speed sensor; paragraphs [0021], [0022]).

 (anemometry based on wind vane 128; paragraph [0021]).

As per claim 19, Kammer discloses the system of claim 12. Kammer further discloses at least one of modifying a rotor speed of the wind turbine, activating one or more actuators along one or more of the plurality of rotor blades to change a flow characteristic of the at least one rotor blade (pitching blade angles; paragraph [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammer (U.S. Pre-Grant Publication No. 2013/0259682), in view of Stoltenjohannes (U.S. Pre-Grant Publication No. 2016/0222944).

As per claims 11 and 20, Kammer discloses the method of claim 10 and the system of claim 19. Kammer does not explicitly disclose wherein the pitching of the plurality of orotor blades further comprises individually pitching each of the plurality of rotor blades cyclically to different pitch angles (claim 11) and wherein pitching the plurality of rotor blades further 
Stoltenjohannes is an analogous art in that it deals with method of operating wind turbine. Stoltenjohannes teaches adjusting blade angle cyclically to reduce alternating loads that are caused by a height profile of the wind (abstract). Cyclical adjustment in the blade angle pitches the blades individually. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Kammer’s method to incorporate Stoltenjohannes’ cyclic pitch control because the cyclic pitch control can reduce alternating loads that are caused by a height profile of the wind.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745